     Case 4:12-cr-00168 Document 436 Filed on 01/27/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 27, 2020
                 IN THE UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §        Criminal No. H-12-0168
                                           §        Civil No. H-17-1879
v.                                         §
                                           §       Fifth Circuit Appeal No. 18-20785
                                           §
DARREN D. CHAKER                           §

                                       ORDER

      In this proceeding under 28 U.S.C. § 2255, the Court entered a Final Dismissal

Order [Doc. # 415] on October 25, 2018. Petitioner/Defendant Darren D. Chaker

filed an appeal, which the appellate court dismissed for want of prosecution on July

17, 2019 [Doc. # 430].     Defendant now has filed an “Motion for the Court to File

and Rule on Motion to Seal Records” [Doc. # 435]. He attaches over 100 pages of

records.

      Defendant’s request for the Court to rule on his prior motion to seal records is

moot because the Court’s order, dated October 3, 2019, denied the relief he seeks.

See Doc. # 433 (denying the relief sought in Doc. # 431). Defendant’s request for

the Court to seal his records is also moot because, as stated in the Court’s prior order,

his case and appeal have concluded. Defendant has no case or controversy pending

before the Court. It is therefore

                                           1
    Case 4:12-cr-00168 Document 436 Filed on 01/27/20 in TXSD Page 2 of 2



      ORDERED that Defendant’s “Motion for the Court to File and Rule on

Motion to Seal Records” [Doc. # 435] is DENIED as moot. It is further

      ORDERED that the sealed document [Doc. # 435-1] is STRICKEN from

the Court’s record. The Clerk is INSTRUCTED to return the original to Defendant

by Federal Express.

                                     27th day of January, 2020.
      SIGNED at Houston, Texas, this _____




                                         NANCY F. ATLAS
                              SENIOR UNITED STATES DISTRICT JUDGE
                                         NAN Y F. ATLAS
                                SENIOR UNI   STATES DISTRICT JUDGE




                                      2
